OPINION
DOUGLAS, Judge.
This is an appeal in a bond forfeiture proceeding.
Samantha Pizzi was charged by information with soliciting a customer in a lounge which held a beer and wine retailer’s permit where she was employed to buy her a drink of alcoholic liquor as denounced by Article 667-19B(e), Vernon’s Ann.P.C. She made bond in the sum of $200 with Stanley J. Weinberg as surety.
When the case was called for trial on the 14th day of September, 1970, the principal, Samantha Pizzi, did not appear and a judgment nisi was entered. Citation under Article 22.04, Vernon’s Ann.C.C.P., was served. After a hearing, final judgment was entered. The principal, Samantha Pizzi, did not appeal.
The sole contention of appellant is that the information against the principal was insufficient because it failed to allege that the principal solicited a drink of alcoholic liquor “For Consumption.”
Article 22.13, V.A.C.C.P., provides for the causes that will exonerate a defendant and his sureties from liability. It does not provide that an insufficient indictment or *577information will exonerate a principal or surety from liability.
The applicable rule is found in 8 Tex. Jur.2d, Bail and Recognizance, Section 101, page 226, and is as follows:
“The parties to a bond * * * will not be permitted, as a rule, to urge the insufficiency of the indictment or information to defeat their liability, without producing the body of their principal. The obligation is conditioned for the appearance of the principal, and his failure to appear precludes them from questioning the accusatory pleading.”
See the authorities there cited.
No error has been shown. The judgment is affirmed.
OPINION